



COURT OF APPEAL FOR ONTARIO

CITATION: John Deere Financial Inc. v. 1232291 Ontario Inc.
    (Northern Haul Contracting), 2016 ONCA 838

DATE: 20161108

DOCKET: C61616

Hoy A.C.J.O., Lauwers and Benotto JJ.A.

BETWEEN

John Deere Financial Inc.

Plaintiff (Respondent)

and

1232291 Ontario Inc. o/a Northern Haul
    Contracting, Ryan Bignucolo, Richard Bignucolo, Lucia Bignucolo, Bignucolo
    Incorporated, Chapleau Village Shops Inc., 1039442 Ontario Inc. and 1558738
    Ontario Inc.

Defendants (Appellants)

AND BETWEEN:

1232291 Ontario Inc. o/a
    Northern Haul Contracting, Ryan Bignucolo, Richard Bignucolo, Lucia Bignucolo,
    Bignucolo Incorporated, Chapleau Village Shops Inc., 1039442 Ontario Inc. and
    1558738 Ontario Inc.

Plaintiffs by Counterclaim

and

John Deere Financial
    Inc., Eacom Timber Corporation and Nortrax Canada Inc.

Defendants by Counterclaim

Christopher J. Cosgriffe and Ryan R. Watkins, for the
    appellants

John P. OToole, for the respondent

Heard:  September 15, 2016

On appeal from the judgment of Justice G. Patrick Smith of
    the Superior Court of Justice, dated December 10, 2015, with reasons reported
    at 2015
    ONSC 7467.

Hoy A.C.J.O.:

[1]

The appellants appeal the grant of summary judgment against the
    appellant 1232291 Ontario Inc., carrying on business as Northern Haul
    Contracting, in the amount of $2,206,448.34, and against the other appellants
    in the amount of $500,000, in each case plus interest.

[2]

The respondent, John Deere Financial Inc., seeks to cross-appeal the
    stay of execution of the judgment pending the completion of the trial of, and
    release of a decision on, the counterclaim.

[3]

For the reasons that follow, I would dismiss the appeal and quash the
    cross-appeal on the basis of lack of jurisdiction.

[4]

I will first set out the background of this matter. Then I will set out
    the issues the appellants raise on appeal and my analysis of those issues.
    Finally, I will briefly explain why I would quash the respondents
    cross-appeal.

Background

[5]

The appellant Northern Haul Contracting entered into an agreement with
    Eacom Timber Corporation (the Eacom Contract) to harvest and deliver timber
    to Eacom. To fulfill its obligations to Eacom, it needed certain forestry
    equipment.

[6]

Northern Haul entered into six Commercial Lease Agreements (the
    Leases) with Nortrax Canada Inc. between February 22, 2011 and April 29, 2011
    pursuant to which it leased six pieces of forestry equipment. The Leases
    required Northern Haul to make monthly payments over 48 months. The aggregate
    rental payments required under the Leases for the entire term amounted to $3,462,545.40.
    Each Lease provided that at the end of its 48-month term, Northern Haul would
    have the option to purchase the leased equipment for $1.00.

[7]

The Leases contain broad exclusion clauses, (reproduced later in these
    reasons), including a provision (section 27) that states that Northern Hauls
    obligations under the Leases shall continue in full force and effect
    regardless of the inability of Lessee to use the Equipment for any reason
    whatsoever

[8]

Section 28 of each of the Leases provides, This Lease is entered into
    with a view that it will be assigned immediately by [Nortrax] to [John Deere
    Limited] and may be further assigned by [John Deere Limited]. Lessee hereby
    consents to the assignment of this Lease to [John Deere Limited] or any other
    assignee. On their face, the Leases provide: Note: All Lessors rights and
    benefits under this lease, and all lessors interest in the property have been
    assigned to John Deere Limited.

[9]

The evidence of John Winger, the former Vice-President of Canadian
    Operations for the respondent, is that John Deere Limited assigned the Leases
    to the respondent. At the time of the assignments, the respondent was known as
    John Deere Credit Inc.. It later changed its name to John Deere Financial
    Inc.

[10]

On the date the first Lease was signed, the other appellants  Ryan
    Bignucolo, Richard Bignucolo, Lucia Bignucolo, Bignucolo Incorporated, Chapleau
    Village Shops Inc., 1039442 Ontario Inc. and 1558738 Ontario Inc.  executed
    guarantees in favour of the respondent of any obligations of Northern Haul to
    the respondent, past, present or future. The obligation of the guarantors under
    the guarantees is limited to $500,000 plus interest and costs of enforcing the
    guarantee on a solicitor and client basis.

[11]

On July 6, 2011, Nortrax, as seller, and Northern Haul, as buyer,
    entered into a Repair and Engine Overhaul Finance Agreement (the Finance
    Agreement) for an engine. The price of the engine was $35,084.24 and it was to
    be paid through five monthly installments. Like the Leases, the Finance
    Agreement provided for immediate assignment to John Deere Limited and for
    further assignments without the consent of Northern Haul. John Wingers
    evidence is that the Finance Agreement was assigned to the respondent.

[12]

On August 2, 2011, Eacom terminated the Eacom Contract. On August 22,
    2011, Northern Haul defaulted in payment under the Leases. On August 22 and 23,
    2011, the respondent issued demand letters to Northern Haul and the other
    appellants. Northern Haul subsequently returned the leased equipment to the
    respondent, and the respondent sold the six pieces of leased equipment. It
    recovered approximately $1,900,000, net of tax and inclusive of repairs. The
    appellants did not argue that the sale process was not commercially reasonable.

[13]

The respondent commenced an action against the appellant Northern Haul
    for the balance owing under the Leases and Finance Agreement and against the
    other appellants under the guarantees they had provided to the respondent.

[14]

In their statement of defence, the appellants plead that the assignments
    of the Leases and the Finance Agreement to the respondent were invalid and the
    respondent has no capacity to make any claim thereunder. In the alternative,
    they plead that: Nortrax failed to provide the leased equipment in good
    condition and failed to keep an appropriate supply level of parts; the
    respondent, as assignee of the Leases, is liable for all losses caused by
    Nortrax; and they are entitled to legal or equitable set-off of any damages
    Northern Haul suffered due to the malfunctioning equipment. They also plead
    that because Nortrax breached the Leases, the respondent, as assignee, is
    estopped from asserting a claim against the appellants.

[15]

The appellants counter-claimed against Nortrax, the respondent and
    Eacom.  They allege that Nortrax breached the Leases by failing to supply
    properly working equipment and that the respondent, as assignee, is also liable
    for this breach. They further allege that Eacom wrongfully terminated the Eacom
    Contract.

[16]

The respondent brought a motion for summary judgment against the
    appellants. Summary judgment was not sought in relation to the counterclaim.

[17]

The motion judge found that the respondent was the assignee of the
    Leases. He also found that the exclusion clause was clearly drafted, is
    applicable and is not unconscionable. The contracts were not improvident.  The
    parties were sophisticated commercial entities who had independent legal advice
    and equal bargaining power. And there was no public policy that would justify
    overriding the parties freedom of contract. He granted summary judgment
    against Northern Haul and the other appellants, relying on the calculations of
    John Winger as to the amount owing, but stayed execution pending the completion
    of the trial and release of a decision on the counterclaim.

Issues on appeal

[18]

The appellants advance four main arguments on appeal:

1.

Their principal
    argument is that the motion judge should have concluded that whether the
    respondent is the assignee of the Leases, and therefore has capacity to make
    its claim, is a genuine issue requiring a trial. They submit that John Wingers
    evidence that the respondent is the assignee of the Leases was not credible and
    not sufficient to ground the motion judges finding. They argue that the motion
    judges finding that the respondent is the assignee of the Leases is a palpable
    and overriding error.

2.

They argue that
    the motion judge made a palpable and overriding error in accepting John
    Wingers calculation of the amounts owing under the Leases and the Financing
    Agreement. They say that the amount owing is a genuine issue requiring a trial.

3.

They submit that
    the motion judge erred in his application of
Tercon Contractors Ltd. v.
    British Columbia (Transportation and Highways)
, 2010 SCC 4. They say that
    the exclusion clause in the Leases did not apply in the circumstances, and,
    even if it did, it is unconscionable and there are public policy reasons for
    not enforcing it.  Further, they argue that
Tercon
does not preclude
    them asserting that Nortrax repudiated the Leases, thereby excusing Northern
    Haul from its obligation to make payments under the Leases.

4.

Finally, they
    say their counterclaim against Nortrax involves the same issues as their
    defence to the respondents claim and that the grant of summary judgment before
    trial of their counterclaim accordingly raises the risk of inconsistent
    decisions. And, because the respondents claim and their counterclaim raise the
    same issues, granting summary judgment did not serve the goals of timeliness,
    affordability and proportionality espoused in
Hyrniak v. Mauldin
, 2014
    SCC 7.

[19]

I will address these arguments in turn.

Issue 1:  The respondent is the assignee of the Leases

[20]

The appellants argument arises out of an agreement entered into by John
    Deere Limited and the respondent in 1996. The 1996 agreement provides that when
    John Deere Limited accepts an assignment of leases as described in Section 1.4
    hereof from Nortrax and wishes to sell them to the respondent, it shall
    forward them to the respondent.  The 1996 agreement continues:

[The respondent] may, in its discretion, accept or reject any
    one or more of the contracts or leases offered for sale by [John Deere
    Limited]. The sale of any contract or lease or group of contracts or leases
    shall not be completed until such contracts or leases are accepted by [the
    respondent] at Edmonton, Alberta, as evidenced by a credit memorandum issued by
    [the respondent] in favour of [John Deere Limited].

It shall not be necessary that the sale of contracts and leases
    by [John Deere Limited] to [the respondent] be evidenced by endorsements on
    individual contracts or by assignments on individual leases and a sale shall be
    deemed complete and effective as to the parties hereto upon acceptance thereof
    by [the respondent] in the manner outlined above.

[21]

Mr. Winger deposed that the assignment to the respondent was pursuant to
    the 1996 agreement and appended a redacted copy of the 1996 agreement to his
    affidavit.  The appellants argue that the motion judge should have rejected Mr.
    Wingers evidence and found that there was a genuine issue requiring a trial
    because Mr. Winger did not also produce (a) a copy of s. 1.4, referred to in
    the redacted copy of the 1996 agreement, and (b) a credit memorandum issued by
    the respondent in favour of John Deere Limited.

[22]

I reject this argument.

[23]

The motion judge was entitled to accept the evidence of John Winger that
    the respondent was the assignee of the Leases without requiring a mini-trial or
    a trial.  In addition to Mr. Wingers evidence, the following supported the
    motion judges decision:

1.

The Leases provided for the immediate assignment from Nortrax to John
    Deere Limited and further assignment in the lessors discretion, without
    consent of the lessee;

2.

The assignor, John Deere Limited, did not contest the assignment;

3.

It is undisputed that Nortrax, John Deere Limited and the respondent are
    within the same corporate group of companies;

4.

The 1996 agreement between John Deere Limited and the respondent
    provides for the assignment of leases from John Deere Limited to the
    respondent;

5.

The guarantees were provided to the respondent and not John Deere
    Limited;

6.

On cross-examination, Ryan Bignucolo admitted that the party that
    Northern Haul owed money to was John Deere Credit, which is the respondent,
    carrying on business under its former corporate name; and

7.

The leased equipment was returned to, and sold by, the respondent.

[24]

The motion judges conclusion that the respondent is the assignee of the
    Leases and that this issue is not a genuine issue requiring a trial is
    overwhelmingly supported by the record.

Issue 2: The amount owing is not a genuine issue requiring a
    trial

[25]

The appellants argue that there were several calculations of the amount
    owing, and the motion judge erred by accepting Mr. Wingers calculation. They
    say that the amount owing is a genuine issue requiring a trial.

[26]

They further submit that the respondents calculation of the amount
    owing was not in accordance with s. 23(d) of the Leases. An element of the
    calculation under s. 23(d) is the
present value
as at the date of demand of all future, unpaid rentals and other scheduled
    payments, if any, in respect of the unexpired original Term of Lease and any
    extension thereof, including any such amounts that would become owing hereunder
    but for any termination of this Lease. [Emphasis added.]

[27]

I reject these arguments.

[28]

Respectfully, the only evidence before the motion judge as to the amount
    owing was that of Mr. Winger. And there was no evidence before the motion judge
    that the respondent did not make the calculation described in s. 23(d), in
    accordance with s. 23(d).

[29]

In his first affidavit, sworn October 4, 2013, Mr. Winger accounted for
    the sale proceeds and deposed that the total amount owing as of February 1,
    2013 on account of the Leases and the Finance Agreement was $1,397,253.33,
    together with costs, and that interest at the rate of 24% per annum continued
    to accrue from February 14, 2013.

[30]

In his affidavit sworn December 18, 2013, Ryan Bignucolo asserted that
    the amount claimed was too high. He deposed that the Deficiency Summary
    attached to Mr. Wingers first affidavit did not seem consistent with the
    documents provided by Mr. Winger and John Deere in 2011 and 2012.  The Notices
    of Intention to Enforce Security issued by the respondent on August 22 and 23,
    2011 claimed lesser amounts owing. And subsequent emails and correspondence
    from Mr. Winger in 2011, while seeming to claim greater amounts than in the
    Notices of Intention to Enforce Security, still claimed less than the amount
    claimed in Mr. Wingers affidavit.

[31]

In his supplementary affidavit, sworn June 24, 2014 in response to the
    affidavit of Ryan Bignucolo, Mr. Winger explained that the figures provided by
    him throughout the remarketing process did not include expenses and charges that
    the respondent is entitled to receive pursuant to the Leases. (The respondent
    is entitled to deduct the cost of repairing equipment returned to it, marketing
    costs and its legal costs on a solicitor and client basis.)  At paras. 32-33,
    he deposed as follows:

The figures provided by me early on in the process were
    discounted in an effort to resolve the matter without litigation and without
    incurring legal costs. The numbers were provided by me on the expectation that
    payment would be made immediately by [Northern Haul]. Unfortunately, [Northern
    Haul] has not made any payments towards the deficiencies despite the fact that
    it has been almost two years since [Northern Haul] first defaulted on the
    Leases.

This affidavit provides information on the amounts which [the
    respondent] is legally entitled to receive in accordance with the contractual
    terms agreed upon by [the appellants].

[32]

Mr. Winger then provided a detailed accounting in respect of each of the
    six pieces of leased equipment, setting out in relation to each, to the extent
    applicable, sales and marketing costs, repair costs, late payment charges,
    bailiff fees, transportation expenses, applicable HST and interest charges. He provided
    considerable supporting documentation. He calculated that the total amount
    owing as of May 30, 2014 was $2,206,448.34.

[33]

When cross-examined on this issue, Mr. Winger explained that different
    people prepared the calculations in his first and second affidavit, and that
    for his second affidavit, the respondent had the opportunity to go back and
    reconcile all of the supporting detail. He also explained that he thought that
    one of the differences was to give effect to the present value concept in the contract.
    The appellants did not challenge Mr. Winger as to how the respondents present
    value calculation under s. 23(d) was done, or provide evidence or even suggest
    that it should have been calculated differently. Mr. Winger was unshaken in his
    evidence that the amount deposed to in the second affidavit was the correct
    amount.

[34]

The amount owing does not appear to have been a serious issue before the
    motion judge. He accepted the calculation in Mr. Wingers second affidavit.
    There is no basis to interfere with his decision to do so.

Issue 3:
Tercon

[35]

Whether the exclusion clause applies in the circumstances is a question
    of mixed fact and law.  The motion judges conclusion that the exclusion
    clauses prevent Northern Haul from raising equipment malfunction as a defence
    to the respondents claim for unpaid rent is reasonable, and there is no basis
    to interfere with it. The exclusion clauses were not unconscionable at the time
    that the Leases were entered into and the appellants did not identify any
    public policy that would justify overriding the very strong public interest in
    the enforcement of contracts.

[36]

Further, I agree with the motion judge that whether Northern Haul did or
    did not receive what it bargained for from Nortrax does not affect the
    respondents ability to rely on the exclusion clause.

[37]

Sections 15, 27 and 31 of the Leases provide as follows:

27.
Obligation Absolute:
This Lease is
    irrevocable and may not be cancelled or terminated except as expressly provided
    for herein.  Lessees obligations hereunder are absolute and unconditional. 
    Lessee shall perform same without any deduction, defence, counterclaim,
    compensation, or set-off and without demand therefor.  Without limiting the
    generality of the foregoing, Lessees obligations hereunder shall continue in
    full force and effect regardless of the inability of Lessee to use the
    Equipment for any reason whatsoever, including without limitation, wear and
    tear, act of God, force majeure, government regulations, strike, loss or
    damage, obsolescence or Equipment failure.

15.
No warranty, Etc.:
Lessee acknowledges
    that there are no representations, warranties, terms, conditions or collateral
    agreements, written or oral, express or implied, statutory or otherwise, on the
    part of the Lessor with respect to the ownership, quality, condition,
    merchantability or fitness for any particular purpose of the Equipment.  If the
    Equipment does not operate as represented or warranted by the supplier or
    manufacturer, or is unsatisfactory for any reason, Lessee shall make any claims
    solely against the supplier or manufacturer and shall nevertheless make all
    rental payments required herein.  Lessees obligations hereunder to Lessor will
    in no way be affected by any sellers distributors or manufacturers
    representations, warranties or guarantees with respect to the Equipment,
    express or otherwise, which may exist in lessees favour.  Lessor will assign
    to Lessee, solely for the purpose of making and prosecuting such claim, all of
    the rights Lessor has against any seller, distributor or manufacturer of the
    Equipment for breach of representations, warranties or guarantees with respect
    to the Equipment.

31.
Miscellaneous:
This Lease together with
    any return provisions provided with this Lease constitutes the entire agreement
    between the parties with respect to the Equipment described above.  There are
    no conditions, covenants, agreements, understandings, representations,
    warranties or other provisions, oral or written, express or implied,
    collateral, statutory or otherwise, relating to the Equipment except as herein
    provided.

The motion judge did not
    err in concluding that the exclusion clauses apply

[38]

Section 27 provides that Northern Hauls obligations under the Leases
    are
unconditional
and that it will perform them
    without any defence or set-off and that, [w]ithout limiting the generality
    of the foregoing, [Northern Hauls] obligations hereunder shall continue in
    full force and effect regardless of the Lessees inability to use the Equipment
    for any reason whatsoever

[39]

Section 15 provides that, If the Equipment does not operate as
    represented or warranted by the supplier or manufacturer, or is unsatisfactory
    for any reason, [Northern Haul] shall make any claims solely against the
    supplier or manufacturer and shall nevertheless make all rental payments required
    herein. [Northern Hauls] obligations hereunder to Lessor will in no way be
    affected by any sellers, distributors or manufacturers representations,
    warranties or guarantees with respect to the Equipment, express or otherwise,
    which may exist in lessees favour.

[40]

In my view, the motion judge reasonably concluded that the combined
    effect of these provisions is that Northern Hauls obligation to make payments under
    the Leases is not affected by the defence it advances. Northern Hauls defence
    is founded on representations and warranties allegedly made by Nortrax to
    Northern Haul with respect to the Equipment and Northern Hauls inability to
    use some of the equipment.

[41]

The evidence of Ryan Bignucolo is that in discussions before the Leases
    were signed, Nortrax assured Northern Haul that it had all the necessary parts
    to fix any problems with the equipment and that it could fix any problem
    quickly. He says that Nortrax also promised that it or John Deere would be able
    to provide high level training for operators of the leased equipment, but no
    training was provided until the week of July 4, 2011. In my view, these alleged
    representations and warranties are with respect to the Equipment.

[42]

In
Nowegijick v. The Queen
, [1983] 1 S.C.R. 29, at p. 39, the Supreme Court of Canada held
    that the words in respect of are words of the widest possible scope; the
    phrase is probably the widest of any expression intended to convey some
    connection between two related subject matters. The Supreme Court later
    applied the same interpretation to the words with respect to:
CanadianOxy
    Chemicals Ltd. v. Canada (Attorney General)
, [1999] 1
    S.C.R. 743, at paras. 15-17. Admittedly, both of these cases concerned
    statutory language rather than contractual language, but in both cases the
    Supreme Court was defining the ordinary meaning of the words, not a technical
    meaning for the purposes of statutory construction. Therefore, these words
    signal that the scope of the exclusion clause is broad.

[43]

Mr. Bignucolo deposes that right from the first hour of operation,
    Northern Haul began to experience problems with the forestry equipment. He says
    that, among other things, the computer system that was supposed to track
    production did not work properly; Northern Haul was unable to use one of the
    Forwarders for several weeks, while Nortrax repaired the differential; and
    the Log Loader began to malfunction in May 2011.  Mr. Bignucolo says there
    was so much downtime that Northern Haul missed all of its targets under the
    Eacom Contract.

[44]

Northern Haul in essence claims that the equipment was unsatisfactory
    and it was unable to use some of it.

[45]

The exclusion clauses specifically contemplate non-performance by the
    supplier or manufacturer, and specifically provide that Northern Haul is not excused
    from its performance of the Leases as a result of the non-performance of those
    parties. The contract is unambiguous on these points, so the
contra
    proferentem

canon does not apply:
Victory (Rural Municipality
    No. 226) v. Saskatchewan Guarantee and Fidelity Co.
, [1928] S.C.R. 264, at
    p. 273;
Arthur Andersen Inc. v. Toronto-Dominion Bank

(1994),
    17 O.R. (3d) 363 (C.A.), at p. 371, leave to appeal to S.C.C. refused, (1994)
    19 O.R. (3d) xvi. I agree with the motion judges conclusion that the exclusion
    clauses apply and that non-performance by Nortrax does not affect the
    respondents ability to rely on the exclusion clause.

The exclusion clauses are
    not unconscionable and there is no overriding public policy that outweighs the
    very strong public interest in the enforcement of contracts

[46]

The motion judge found that the Leases were not improvident and the
    parties were sophisticated commercial entities who had independent legal advice
    and equal bargaining power. There is no basis to interfere with those findings.

[47]

Further, I note Ryan Bignucolos evidence that Northern Haul had
    discussions with Toromont Industries Ltd. about leasing Caterpillar forestry
    equipment instead of John Deere forestry equipment. Northern Haul had an option
    not to enter into the Leases.  There was no evidence that the Leases were put
    to Northern Haul on a take it or leave it basis.

[48]

The onus was on Northern Haul to prove that there was an overriding
    public policy that outweighed the very strong public interest in the
    enforcement of contracts:
Tercon
, at para. 123.  The motion judge
    concluded that there were no public policy reasons not to enforce the Leases
    and on appeal the appellants do not point to any public policy that militates
    against enforcement.

The appellants cannot argue that the exclusion
    clause is not applicable because Nortrax repudiated the Leases

[49]

As I explained above, the exclusion clause in s. 27 specifically
    addresses non-performance by Nortrax. I have concluded that this exclusion
    clause was enforceable. Therefore, s. 27 is part of the bargain between the
    parties, and non-performance by Nortrax cannot be said to deprive the
    appellants of substantially the whole benefit of the contract and render s.
    27 of no effect:
Spirent Communications of Ottawa Ltd. v. Quake Technologies
    (Canada) Inc.
, 2008 ONCA 92, 88 O.R. (3d) 721, at para. 35.

Issue 4:  The appellants counterclaim against Nortrax does
    not raise the same issues as its defence to the respondents claim

[50]

I reject the appellants argument that their counterclaim will raise the
    same issues as their defence to the respondents claim.

[51]

The appellants acknowledge that their counterclaim is primarily directed
    at Nortrax, as the supplier of the leased equipment. The appellants plead that
    Nortrax agreed to provide the equipment in brand new condition and in proper
    working order and that it had an obligation to fix any and all failures due to
    malfunctioning parts and/or equipment and keep an appropriate supply level of
    parts. They allege that Nortrax breached these obligations.

[52]

Above, I have outlined the gist of Ryan Bignucolos evidence on the
    summary judgment motion on these issues.  In response, the respondent disputed
    his evidence. The respondents evidence was that all of the leased equipment
    was new and in good working order at the time of delivery and that Nortrax and
    the respondent sought to accommodate Northern Hauls parts requirements in a
    timely and commercially reasonable fashion.

[53]

Because the exclusion clauses apply, whether or not the leased equipment
    was in new and good working order at the time of delivery and whether Nortrax
    and the respondent sought to accommodate Northern Hauls parts requirements in
    a timely and commercially reasonable fashion were not issues on the summary
    judgment motion.  The motion judge made no findings on these issues. They will
    be issues at the trial of the counterclaim.

[54]

Conversely, the applicability of the exclusion clauses will not be an
    issue at the trial of the counterclaim.  In post-hearing written submissions, the
    respondent and Nortrax have both confirmed that neither of them takes the
    position that the appellants counterclaim is barred by s. 27 of the Leases.  Additionally,
    Nortrax has confirmed that it does not rely on s. 15 or s. 31 of the Leases.

[55]

The appellants plead, as a defence, that they are entitled to set off
    any damages Northern Haul suffered due to the malfunctioning equipment against
    any amounts owed to the respondent. The motion judge concluded that in these
    circumstances the possibility of a set-off once the counterclaim is resolved
    does not raise the possibility of inconsistent decisions. I agree with him that
    in these circumstances the pleaded defence of set-off does not raise the
    possibility of inconsistent verdicts.

[56]

This case is distinguishable from
Canaccord Genuity Corp. v. Pilot
,
    2015 ONCA 716, 391 D.L.R. (4th) 736, on which the appellants rely.  On the
    facts of that case, this court found that dismissing a defence of equitable
    set-off while sending the counterclaim on for trial risked inconsistent
    verdicts and substantial injustice. Moreover,
Canaccord
did not
    involve the application of exclusion clauses. While not addressed by the motion
    judge, s. 27 of the Leases may well bar the appellants pleaded defence of
    set-off.

No jurisdiction to hear a cross-appeal of a stay of execution

[57]

I reject the respondents argument that s. 6(2) of the
Courts of
    Justice Act
, R.S.O. 1990, c. 43 provides this court with jurisdiction to
    hear and determine its cross-appeal of the motion judges stay of execution of
    the judgment against the appellants.

[58]

The respondent acknowledges that a stay of execution is an interlocutory
    order:
Sun Life Assurance Co. v. York Ridge Developments Ltd.
(1998),
    28 C.P.C. (4th) 16 (Ont. C.A.). An appeal of an interlocutory order lies to the
    Divisional Court, with leave:
Courts of Justice Act
, R.S.O. 1990, c.
    C.43, s. 19(1).

[59]

Section 6(2) of the
Courts of Justice Act
provides this court
    with jurisdiction to hear and determine an appeal that lies to the Divisional
    Court if an appeal lies to and is taken to this court. However, since the
    respondent did not obtain leave to appeal the stay of execution to the
    Divisional Court, no relevant appeal lies to that court and, therefore, this
    court does not have jurisdiction under s. 6(2):
Waldman v. Thomson Reuters
    Canada Ltd.
, 2015 ONCA 53, 330 O.A.C. 142, at para. 17.

Disposition and costs

[60]

I would dismiss the appeal and quash the cross-appeal on the basis of
    lack of jurisdiction. I would award costs of the appeal to the respondent in
    the agreed upon amount of $20,000, inclusive of HST and disbursements.

Released: AH  NOV 08 2016

Alexandra Hoy
    A.C.J.O.

I agree P. Lauwers
    J.A.

I agree M.L. Benotto
    J.A.


